540 U.S. 1043
KANSASv.NEBRASKA ET AL.
No. 126, Orig.
Supreme Court of United States.
December 1, 2003.

1
Motion of the Special Master for allowance of fees and disbursements granted, and the Special Master is awarded a total of $30,327.21 for the period April 16 through October 20, 2003, to be paid equally by the parties. Vincent McKusick, Esq., of Portland, Me., the Special Master in this case is hereby discharged with the thanks of the Court. [For earlier order herein, see, e.g., ante, p. 964.]